DETAILED ACTION
This action is in response to the amendment filed on 03/23/2022.

Response to Amendment
Applicant’s amendment filed on 03/23/2022 has been entered. Claims 1, 8 and 15 have been amended. Claims 3, 4, 10, 11, 17 and 18 have been canceled. No claims have been added. Claims 1, 2, 5 – 9, 12 – 15, 19 and 20 are still pending in this application, with claims 1, 8 and 5 being independent.

Allowable Subject Matter
Aside from the non-prior art rejection and after further search and consideration, independent claims 1, 8 and 15  are determined to recite subject matter which is not taught or suggested in reasonable combination by the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5 – 9, 12 – 15, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8 and 15 recite determining a user state based on steps comprising grouping actions, assigning values to actions, adding the assigned vales to the actions, grouping the actions into subgroups based on action and determining whether a threshold value for the actions in the groups is reached or exceeded. Each of these steps is interpreted as mental processes which are an abstract idea. Furthermore, claims 1, 8 and 15 recite performing an ameliorative action based on determining that the user state has reached a threshold.  This limitation is interpreted as being directed to a method for managing personal behavior. These judicial exceptions are not integrated into a practical application since the additional limitations recited in these claims are directed to implementing the judicial exceptions using a computer, which is not sufficient for concluding that the judicial exceptions are integrated into a practical application. Furthermore, claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception since the additional limitations recited in these claims are directed to implementation using a general purpose computer.
Dependent claims 2, 9 and 12 further recite determining, measuring and identifying steps which are considered mental processes. Since there are no additional limitations recited (aside from the general purpose computer limitations inherited from the parent claims), the judicial exceptions recited in claims 2, 9 and 12 are not integrated into a practical application, and there are no additional elements that are sufficient to amount to significantly more that the judicial exceptions.
Claims 5 and 6, 12, 13, 19 and 20 further recite performing an ameliorative action by generating a user interface, initiating communication with the user using the generated interface and storing the initiated communication with the user in a database, wherein the generated user interface is based on the user state.  These limitations further describe the ameliorative action which is interpreted as a process of managing personal behavior. Since there are no additional limitations recited (aside from the general purpose computer limitations inherited from the parent claims), the judicial exceptions recited in claims 5 and 6, 12, 13, 19 and 20 are not integrated into a practical application, and there are no additional elements that are sufficient to amount to significantly more that the judicial exceptions.
Claims 7 and 14 further recite wherein an ameliorative action comprises textual output, when performed by the user, improves the user’s state. Since there are no additional limitations recited (aside from the general purpose computer limitations inherited from the parent claims), the judicial exceptions recited in claims 7 and 14 are not integrated into a practical application, and there are no additional elements that are sufficient to amount to significantly more that the judicial exceptions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657